United States Court of Appeals
                                 For the First Circuit

No. 04-2589

                             MIGUELINA PEGUERO-MORONTA,
                                        Plaintiff,

                           MARIBEL NEGRÓN-ALMEDA, ET AL.,
                                  Plaintiffs, Appellants,

                                                v.

                           CARLOS GABRIEL SANTIAGO, ET AL.,
                                  Defendants, Appellees,

                                       VILMA JIMÉNEZ,
                                          Defendant.



                                              ERRATA


       The opinion of this court, issued September 20, 2006, should be amended as follows:


On page 27, line 17, replace "3." with "2."

On page 31, line 1, replace "2." with "3."